Per Curiam.
Upon an examination of the record, proceedings and briefs, and upon a consideration of the arguments at the bar, we are of the opinion that there is no competent evidence to sustain the finding of the district court for Dawes county that the assessments on the property involved in this action were not accurately equalized by the county board of equalization. The district court, therefore, erred in directing said board to reconvene and correct assessments and valuation of real estate within the city of Chadron by requiring an equalization on the basis of 68 per cent, of the assessor’s valuation of the property in controversy. In this respect there is error in the proceedings and judgment of the trial court. On the record made by the plaintiff and his associates, they are not entitled to any relief. The judgment of the district court is therefore reversed and the proceedings dismissed at the costs of the plaintiff.
Reversed and dismissed.